United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
S.L., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Columbus, OH, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-627
Issued: October 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative dated October 6, 2008, which affirmed the
Office’s February 28, 2008 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she is
entitled to a schedule award of the left upper extremity.
FACTUAL HISTORY
On October 1, 2004 appellant, then a 49-year-old mail processor, filed an occupational
disease claim for trigger finger of the left ring finger and forefinger.1 The Office accepted

1

Appellant also filed a traumatic injury claim on October 5, 2004; however, the Office treated her claim as an
occupational disease claim, as her injury occurred over a period of time.

appellant’s claim for trigger finger left ring and index finger. Appellant underwent trigger finger
surgery for the left hand on August 30, 2005. She received appropriate compensation benefits.2
In a September 13, 2007 disability certificate, Dr. Michael E. Ruff, a Board-certified
orthopedic surgeon, and treating physician, indicated that appellant reached maximum medical
improvement for her left hand index and ring fingers on October 17, 2005.
On September 19, 2007 appellant filed a claim for a schedule award.
In a letter dated October 9, 2007, the Office requested that Dr. Ruff provide an opinion
on impairment. It requested that the physician utilize the American Medical Association, Guides
to the Evaluation of Permanent Impairment, (5th ed. 2001) (A.M.A., Guides).3 Dr. Ruff did not
respond.
The Office referred appellant for a second opinion, along with a statement of accepted
facts, a set of questions and the medical record to Dr. James H. Rutherford, a Board-certified
orthopedic surgeon.
In a November 13, 2007 report, Dr. Rutherford noted appellant’s history. He examined
appellant and determined that she had full range of motion of her shoulders, elbows and wrists
fingers and hands. Regarding the left hand, Dr. Rutherford indicated that she had a full range of
motion of the left index finger and the left fourth or ring finger with no sensory loss. He advised
that appellant did not have any tenderness over the distal palmar ridge where there were small
surgical scars from her previous trigger finger releases. Dr. Rutherford added that there was no
limitation of movement of either finger and she had normal sensation and equal strength in each
arm. He opined that appellant reached maximum medical improvement on December 15, 2005.
Dr. Rutherford concluded that appellant did not have any ratable impairment of the left upper
extremity.
In a report dated January 12, 2008, the Office medical adviser noted that he had reviewed
Dr. Rutherford’s report and concurred with his findings. He utilized the A.M.A., Guides and
advised that appellant had full range of motion and normal sensation in the left hand and no
objective evidence of any residual loss of function in the left hand. Dr. Rutherford determined
that appellant had a zero percent impairment of the left upper extremity.
By decision dated February 28, 2008, the Office denied appellant’s claim for a schedule
award of the left upper extremity.
On March 26, 2008 appellant requested a hearing, which was held on July 16, 2008.
During the hearing, she indicated that her physician did not perform ratings and thus she was

2

The record reflects that appellant also has several accepted claims involving the left right upper extremity. They
include: bilateral carpal tunnel syndrome, File No. xxxxxx498; right trigger finger, File No. xxxxxx964; bilateral
lateral epicondylitis, File No. xxxxxx965; bilateral shoulder strain and neck sprain, File No. xxxxxx498; right elbow
contusion, File No. xxxxxx562 and right middle trigger finger, File No. xxxxxx845.
3

Appellant was also provided a copy of this letter.

2

sent to Dr. Rutherford. Appellant was also advised that the present claim only addressed her left
hand.
By decision dated October 6, 2008, the Office hearing representative affirmed the prior
decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing federal regulations5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.6 Office procedures direct the use of the fifth edition of the A.M.A.,
Guides, issued in 2001, for all decisions made after February 1, 2001.7
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the fifth edition of the A.M.A., Guides.
By letter dated October 9, 2007, the Office requested that appellant’s physician, Dr. Ruff,
submit a report in which he described appellant’s condition and determined whether he was
entitled to an impairment rating. Appellant was also provided a copy of this letter. However,
Dr. Ruff did not respond. Appellant did not submit any medical reports from a physician
explaining how, pursuant to the fifth edition of the A.M.A., Guides, her accepted conditions of
trigger finger left ring and index finger caused a permanent impairment to a scheduled member
of the body.
Additionally, both the second opinion physician, Dr. Rutherford, and the Office medical
adviser determined that appellant had reached maximum medical improvement on
December 15, 2005 and that there was no evidence to support any permanent impairment to the
left upper extremity due to the accepted injuries in accordance with the A.M.A., Guides. In his
November 13, 2007 report, Dr. Rutherford indicated that she had a full range of motion of the
left index finger and the left fourth or ring finger with no sensory loss and no tenderness in the
area of her previous trigger finger releases. He also determined that she had normal sensation
and there was no limitation of movement of either finger. The Office medical adviser explained
that appellant had full range of motion and normal sensation in the left hand and no objective
evidence of any residual loss of function in the left hand.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

As noted above, the Office evaluates schedule award claims pursuant to the standards set
forth in the A.M.A., Guides. Dr. Rutherford and an Office medical adviser both found no basis
under the A.M.A., Guides to rate impairment. Appellant has the burden of proof to submit
medical evidence supporting that she has permanent impairment of a scheduled member of the
body.8 As such evidence has not been submitted, appellant has not established entitlement to a
schedule award of the left upper extremity.
On appeal, appellant submitted additional evidence, this included a new medical report.
The Board has no jurisdiction to review this evidence for the first time on appeal.9 Appellant,
however, retains the right to file a claim for an increased schedule award based on medical
evidence indicating that the progression of an employment-related condition, without new
exposure to employment factors, has resulted in a greater permanent impairment than previously
calculated.10
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she is
entitled to a schedule award of the left upper extremity.

8

See Annette M. Dent, 44 ECAB 403 (1993).

9

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

10

Linda T. Brown, 51 ECAB 115 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated October 6, 2008 is affirmed.
Issued: October 27, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

